Title: To James Madison from Thomas Bulkeley, 23 September 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


23 September 1801, Lisbon. Has just received the enclosed letter from Portuguese minister of foreign affairs relating to the departure of Smith. Reports sharp increase in military impressment and meetings on 21 and 23 Sept. of a council of war. The French army at Zamora [Spain] may be preparing to move on Portugal. Its destination is unknown, but it is believed that France insists on gaining access to Portuguese ports. Notes recent severe illness and subsequent recovery of Spanish king. Mentions movements of Charles Pinckney en route from the Isle of Wight to Madrid. States that his brother-in-law, the Swedish minister at Lisbon, has informed him of the king of Sweden’s decision to fit out a squadron for the Mediterranean as the king is determined not to accede to Tripolitan demands. Relates news of arrival of British men-of-war in Brazil; one went to Rio de Janeiro where it was reportedly not well received. States in postscript of 3 Oct. that uncertain conditions continue as the Portuguese government exercises its “wonderful Knack of procrastination.” There is much talk of “a General Peace.” Notes the victory of the Enterprize off Malta and encloses a letter received from the U.S. consul at Barcelona.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; marked “Copy original per the Brig Neptune Captn. Cornwall via Baltimore”; docketed by Wagner. Enclosures (docketed by Wagner as enclosed in Bulkeley’s 23 Sept. dispatch) include copies of Almeida de Mello e Castro’s 11 Sept. declaration praising the services of William Loughton Smith (2 pp.; in Portuguese) and a 19 Sept. certification from the U.S. consulate at Barcelona (1 p.) covering a 4 Sept. letter from Swedish agent Folsch at Marseilles to Cathalan (2 pp.; in French) (see Cathalan to JM, 5 Sept. 1801, and n.).


   A full transcription of this document has been added to the digital edition.
